              Case 2:20-mc-00111-RSL Document 17 Filed 12/22/20 Page 1 of 1




 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
     _______________________________________
 7                                          )
     PATRIK GUSTAVSSON,                     )
 8                                          )                  Case No. MC20-0111RSL
                           Plaintiff,       )
 9              v.                          )
                                            )                  ORDER
10   PLAINTIFFS IN IN RE: ETHIOPIAN         )
     AIRLINES FLIGHT ET 302 CRASH,          )
11                                          )
                           Defendants.      )
12   _______________________________________)
13
             On December 7, 2020, plaintiff filed a motion to quash or modify subpoena and a related
14
     motion to seal. Plaintiffs in the underlying litigation have filed an opposition to the motion to
15
     seal. In light of the contested nature of this proceeding, the Clerk of Court is directed to assign a
16
     civil action number.
17
18
             Dated this 22nd day of December, 2020.
19
20
21
                                                Robert S. Lasnik
                                                United States District Judge
22
23
24
25
26


     ORDER
